Case: 18-50072      Document: 00514733640         Page: 1    Date Filed: 11/23/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-50072                         November 23, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
RICARDO ENRIQUEZ SANCHEZ,

                                                 Plaintiff-Appellant

v.

DORIS DAVIS; FNU COMSTOCK, TDCJ Warden; WALTER M. REAVES,
JR., Court Appointed Attorney at Law; BETH TOBEN; MARK PARKER;
CAROL DEL, Interpreter; WACO POLICE DEPARTMENT OFFICERS,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:17-CV-340


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       In November 2017, Ricardo Enriquez Sanchez, Texas prisoner
# 1745089, filed a civil rights action under 42 U.S.C. § 1983 against various
defendants, asserting that his constitutional rights were violated during his
2008 arrest, his 2009 jury trial, and his 2011 guilty plea proceedings. The
district court dismissed the complaint as frivolous pursuant to 28 U.S.C.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50072    Document: 00514733640     Page: 2   Date Filed: 11/23/2018


                                 No. 18-50072

§ 1915(e)(2)(B), concluding that Enriquez Sanchez’s claims were filed more
than two years after the complained-of events. See Owens v. Okure, 488 U.S.
235, 249-50 (1989); TEX. CIV. PRAC. AND REM. CODE ANN. § 16.003(a). On
appeal, Enriquez Sanchez argues the merits of his allegations of constitutional
harm, but he does not challenge the district court’s conclusion that his
complaint was untimely. His failure to identify any error in the district court’s
analysis constitutes an abandonment of such claims. See Brinkmann v. Dallas
County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      The appeal is without arguable merit and is thus frivolous. Howard v.
King, 707 F.2d 215, 219-20 (5th Cir. 1983). Because the appeal is frivolous, it
is dismissed. See 5TH CIR. R. 42.2. The dismissal of this appeal as frivolous
counts as a strike under § 1915(g), as does the district court’s dismissal of
Enriquez Sanchez’s complaint. See Adepegba v. Hammons, 103 F.3d 383, 385-
87-88 (5th Cir. 1996). Enriquez Sanchez previously accumulated a strike. See
Enriquez Sanchez v. Allen, No. 6:11-CV-234 (W.D. Tex. Sept. 28, 2011)
(unpublished). Because Enriquez Sanchez has now accumulated three strikes,
he is barred from proceeding in forma pauperis in any civil action or appeal
filed while he is incarcerated or detained in any facility unless he “is under
imminent danger of serious physical injury.” § 1915(g).
              APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.




                                       2